DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Michael McCandlish (Reg. No.: 680668) on 03/17/2021.
The application has been amended as follows (semi-colon (;) is replaced with a comma (,), where text in double brackets are deleted and underlined text is added: 
In claim 10, line 15: “descramble, after removing the estimated first carrier frequency[[;]], the unique word;”.
In claim 20, line 33: “descramble, after removing the estimated first carrier frequency[[;]], the”. 

Allowable Subject Matter
Claim 1-5, 7, 9-13, 16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, particularly Bayesteh et al. (US 2016/0254937 A1) in view of Cox et al. (Pat# 5758275) further in 
“generate, prior to modulating the integer number of subcarriers respectively with the respective first parallel data streams, a fourth signal including the input serial data and one or more pilot symbols; scramble the fourth signal to generate a fifth signal including one or more scrambled pilot symbols and scrambled input serial data; generate the respective first parallel data streams based on the scrambled input serial data from the fifth signal; and include in the third signal the one or more scrambled pilot symbols from the fifth signal, whereby the one or more scrambled pilot symbols modulate the single carrier, wherein the first signal processor is further programmed, when generating the third signal, to insert the one or more scrambled pilot symbols periodically within the input serial data, with a period of pilot symbol insertion based on at least one of: (1) an Page 2 of 9Response Submitted May 5, 2020 App. No. 15/643,418 operating level of signal-to-noise ratio, (2) a modulation choice, (3) a spreading factor, (4) a jamming signal bandwidth, and (5) a jamming-to-signal ratio” when considered in view of the other limitations recited in claim 1.
Furthermore, the prior art of record, particularly Bayesteh et al. (US 2016/0254937 A1) in view of Lee et al. (NPL cited in submitted IDS: "Scrambled Code Multiple Access waveform for micro satellite terminals," MILCOM 2012 - 2012 IEEE Military Communications Conference, Orlando, FL, 2012, pp. 1-6) further in view of Moffatt et al. (US 2015/0222322 A1 cited in submitted IDS) still further in view of Beidas et al. (US 2002/0141356 A1) yet still further in view of Komninakis et al. (US 2009/0086864 A1) additionally further in view of Ko et al. (US 2006/0176802 A1),  either alone or in combination fails to teach or suggest the limitation of:
descramble, after removing the estimated first carrier frequency; the unique word and the one or more pilot symbols; perform a second carrier frequency estimation and removal based on the unique word and one or more pilot symbols; and extract the integer number of first parallel streams respectively from the N data modulated subcarriers” when considered in view of the other limitations recited in claim 10; and
“detect the unique word in the fourth signal with the frequency segment subject to interference filtered out based on a correlation between a known unique word and a portion of the fourth signal above a correlation threshold; estimate a first carrier frequency for the fourth signal based on the unique word; remove the estimated first carrier frequency from the fourth signal; Page 6 of 9Response Submitted February 19, 2021 App. No. 15/643,418 descramble, after removing the estimated first carrier frequency; the unique word and the one or more pilot symbols; perform a second carrier frequency estimation and removal based on the unique word and one or more pilot symbols; and extract the integer number of first parallel streams respectively from the N data modulated subcarriers” when considered in view of the other limitations recited in claim 20.
Claim 2-5, 7, 9, 11-13, 16, 18-19, and 21-22 are allowable for at least their dependency on allowable independent claims 1, 10 and 20, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMNEET SINGH/Examiner, Art Unit 2633
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633